 

CONFIDENTIAL TREATMENT REQUESTED

 

JCPENNEY / WILLIAM RAST LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (this “Agreement”), dated as of November 17, 2011 is
entered into by and between J. C. PENNEY CORPORATION, INC., a Delaware
corporation (together with its subsidiaries and affiliates, “JCP”), and William
Rast Sourcing, LLC, a Delaware limited liability company (“WRS”) and William
Rast Licensing, LLC, a Delaware limited liability company (“WRL”). JCP, WRS and
WRL are sometimes referred to collectively as the “Parties” and each
individually as a “Party.”

 

RECITALS:

 

WHEREAS, WRL is the owner of the Trademark (as defined below), together with the
trade dress and the goodwill associated with the such Trademark in the Territory
(as defined below);

 

WHEREAS, WRL has granted to WRS an exclusive license to use the Trademark in
connection with the manufacture and sale of men’s apparel and accessories,
women’s apparel, and footwear within the Territory, and WRL has the right to
license to third parties rights to the Trademark in connection with the
manufacture and sale of handbags, sunglasses, watches and luggage within the
Territory;

 

WHEREAS, JCP owns and operates retail stores, publishes and distributes
merchandise catalogs, and owns and operates Internet web sites where apparel,
accessories, footwear and home goods are sold to consumers; and

 

WHEREAS, JCP desires to obtain from WRS and WRL, and WRS and WRL desire to grant
to JCP, on the terms and conditions set forth herein, an exclusive license and
sublicense, as the case may be, to use the Trademark in connection with the
manufacture and sale of men’s apparel and accessories (subject to the
limitations herein), women’s apparel, handbags, footwear, sunglasses (subject to
the limitations herein), watches, and luggage within the Territory.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

 

1. DEFINITIONS. When used in this Agreement, the following terms will have the
meanings set forth below:

 

(a) “Existing Licenses” means the existing license agreement between WRL and
WRS, on the one hand, and third party licensees, on the other hand, which
license agreements are identified on Appendix D attached hereto.

 

(b) “IP Rights” means all intellectual property interests in or to the products
now or hereafter owned and/or created by or on behalf of WR, including, without
limitation, by JCP pursuant to the terms and conditions of this Agreement,
whether or not copyrightable or patentable, including, without limitation,
patterns, designs, and trade dress in and to any licensed apparel products and
to any prints, package designs, labels, advertising, and other promotional
materials used on or in conjunction with the Trademark or the Licensed Products.

 



1

 

  

(c) “JCP-Branded” means branded with the trademark JCPenney(R) or such other
trademark that JCP adopts after the date hereof and uses as the primary
trademark to identify its retail stores that are currently branded JCPenney(R).

 

(d) “Licensed Products” means products in the Product Categories which (i) are
authorized by WR, and (ii) bear the Trademark on the product itself or on a
hang-tag, label, and/or other means of packaging.

 

(e) “Men’s Small Goods” means men’s wallets, small leather goods, messenger
bags, totes, belts, travel kits and electronics cases,which are subject to an
Existing License Agreement.

 

(f) “Net Sales” means: (i) for retail store sales, the actual retail price paid
to JCP by JCP’s customers (not including any sales or other taxes) for all
Licensed Products sold, less any discounts, refunds, credits, or returns given
by JCP to its customers; and (ii) for mail order and e-commerce sales, the gross
sales price paid to JCP by JCP’s customers (not including any sales or other
taxes) for all Licensed Products sold, less any returns and customer order
adjustments (discounts, refunds, credits, or other allowances) given by JCP to
its customers, less the amount, if any, of JCP’s out-of-pocket third-party costs
for free transportation and handling promotional programs for the Licensed
Products. For purposes of this agreement, no royalties will be payable on (and
for purposes of calculating royalties, “Net Sales” will not include) Licensed
Products sold during any given fiscal year after being designated as permanent
clearance merchandise or sold through JCP-Branded internet outlet pages, so long
as the amount of Net Sales of Licensed Products designated as permanent
clearance merchandise or sold through JCP-Branded internet outlet pages does not
exceed ***1 percent (***%) of total Net Sales in any given fiscal year. In
addition, no royalties will be payable on (and for purposes of calculating
royalties, “Net Sales” will not include) Licensed Products liquidated through
jobbers or third party liquidators.

 

(g) “Product Categories” means Men’s Apparel and Accessories (excluding Men’s
Small Goods), Women’s Apparel, Handbags, Footwear, Watches, and Luggage. In
addition, Product Categories will also include Sunglasses and Men’s Small Goods
if and when any such category is no longer subject to an Existing License
Agreement.

 

(h) “Territory” means (i) worldwide for the manufacture of Licensed Products,
and (ii) for the sale, marketing, merchandising, advertising, and promotion of
Licensed Products, (A) JCP-Branded retail stores in the United States (including
the District of Columbia and Puerto Rico), and (B) the normal distribution for
orders received by JCP’s direct mail and JCP-Branded electronically enabled
commerce, whether currently known or hereafter coming into existence, targeted
exclusively to consumers in the United States, Puerto Rico and United States
military installations throughout the world. WR acknowledges that JCP will not
be in breach for sales of a de minimus amount, as reasonably determined by WR,
made through JCP’s United States-based direct mail and e-commerce platforms that
may be shipped to consumers outside of the United States.



 

 

 



1 Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission (“SEC”) and have been
filed separately with the SEC.

 



2

 

  

(i) “Trademark” means (i) the trademark and logos included on Appendix A, and
(ii) any other Trademark or service marks to be used in connection with the
Licensed Products, as hereinafter agreed to in writing by the Parties.

 

(j) “WR” means, collectively, WRL and WRS. Any grant of rights to the Trademark
by “WR” pursuant to this Agreement shall mean a grant of rights by WRL and/or
WRS to the extent of such Party’s rights to the Trademark as the owner (in the
case of WRL) or licensee (in the case of WRS) thereof, and all rights and
obligations of “WR” under this Agreement shall be for the benefit of, received
by, or performed by, as the case may be, WRS unless this Agreement specifically
provides otherwise.

 

2. GRANT OF LICENSE.

 

(a) Upon the terms and conditions set forth in this Agreement, WR hereby grants
to JCP, and JCP hereby accepts from WR, the right and license (the “License”) to
use, without the right to modify or create derivative works of, the Trademark in
the Territory during the Term provided in Section 7 below, in connection with or
related to the manufacture, sale and marketing of the Licensed Products through
JCP-Branded retail stores, consumer-direct mail, and consumer-direct ecommerce
business only.

 

(b) The License shall be non-exclusive in the Territory with respect to the
right to manufacture Licensed Products, and WR retains the right to manufacture
directly and authorize third parties to manufacture Licensed Products in the
Territory. Except as otherwise provided herein, the License shall be exclusive
to JCP with respect to all other rights granted to JCP hereunder (i.e., rights
of sale, marketing, merchandising, advertising, and promotion of Licensed
Products in JCP-Branded retail stores and via consumer-direct mail and
consumer-direct ecommerce business).

 

(c) The License does not include the right to grant sublicenses to third
parties, except as necessary for JCP to advertise and manufacture the Licensed
Products. JCP will distribute and sell such quantities of Licensed Products as
reasonable and customary quantities for a national brand presence in a minimum
of approximately 600 retail stores and otherwise as agreed upon with WR.. Any
estimates, projections, or future sales figures provided by JCP to WR, but
excluding the GMR (as defined below), will be considered as non-binding
estimates only. JCP specifically acknowledges and agrees that its use of the
Trademark will not create in JCP any right, title, or interest in the Trademark.

 



3

 

 

3. EXCLUSIVITY.

 

(a) Except as provided in Section 3(b) below, during the term of this Agreement,
WR agrees to refrain from selling or authorizing any other party to sell any
line of Licensed Products in the Territory bearing the Trademark, in any
channels of distribution. By way of example and without limiting the foregoing,
products that bear the Trademark on the product itself or on a hang-tag, label,
and/or other means of packaging will not be sold or distributed by, or on behalf
of, WR to the following retailers: Dillard’s, Macy’s, Kohl’s, Kmart, Sears,
Target, or Wal-Mart. Nothing herein will prohibit WR from using marks other than
the Trademarks (the “Halo Brand”) so that WR may continue to design,
manufacture, distribute and sell the Halo Brand products in the Territory
through better department stores, including but not limited to Neiman Marcus,
Nordstrom and Bloomingdales and premium specialty jean stores.

 

(b) Notwithstanding this Agreement to the contrary, WR shall have the right to
continue to sell Licensed Products without restriction until May 15, 2012.

 

4. TREND DIRECTION AND DESIGN. WR will provide JCP with trend and design
direction, including color palette, fabrication, basic blocks, sketches and
measurements, for the Licensed Products. WR will collaborate with JCP on all
designs, designer partners, advertising, image, and marketing campaigns for the
Licensed Products.

 

(a) Men’s Apparel and Accessories. JCP will design the Licensed Products in the
Men’s Apparel and Accessories Product Categories. WR will have approval rights
at the concept stage.

 

(b) Women’s Apparel. For Women’s Apparel, WR will design the Licensed Products
with a minimum 2:1 ratio to the number of styles in the conceptual merchandise
plan. WR will provide design sketches, measurements, fabric, trim and placement
and specifications to JCP and JCP will create technical design packs. WR will
reasonably adhere to JCP’s design and sourcing calendar, which JCP will provide
to WR. For Licensed Products in the Women’s Apparel product category, JCP will
have the right to take design responsibility for a given calendar year by giving
WR six months notice prior to the beginning of the applicable calendar year.

 

(c) Footwear, Sunglasses, Watches and Luggage. Unless there is an existing third
party license agreement with WR, JCP will design and source, or cause one of its
suppliers to design and source, footwear, sunglasses, watches and luggage. If
there is an existing third party licensee, JCP will purchase the products from
that supplier. No royalties will be due on any products purchased from third
party licensees.

 

5. PACKAGING. WR will provide conceptual design for the product packaging in the
form of digital camera ready artwork for the logos. WR will create a packaging
style guide to be reviewed and mutually agreed upon at annual strategy meetings.
JCP will source the packaging.

 



4

 

 

6. APPROVALS.

 

(a) Strategy Meetings. The Parties will meet annually at a mutually convenient
time and place to discuss strategy for the design and marketing of the Licensed
Products.

 

(b) Timing/Approvals. JCP will be responsible for final approval of color,
production and fit, consistent with the design specifications. JCP will provide
a concept sample for approval to WR. WR will respond in writing to all requests
for approvals under this Agreement as quickly as possible, and, in all cases,
within seven (7) business days. If a written approval has not been received
within such period, then the submission will be deemed approved.

 

(c) Trademark Use Materials. All Trademark Use Materials (as defined in Section
11(a) below), to the extent any include WR’s IP Rights, will utilize WR’s IP
Rights consistently with the trademark and copyright usage guidelines as are
reasonably required by WR. In addition, except as respects newspaper circulars,
JCP will submit at concept stage representative samples of advertising materials
to WR for its prior review and approval. Upon WR’s request from time to time,
JCP will submit packaging for the Licensed Products and advertising materials
utilized pursuant hereto so that WR may review JCP’s compliance with the
foregoing. To the extent any of such Trademark Use Material does not materially
comply with the requirements of this Section, JCP will correct such
non-compliance with the next available production run of such materials.

 

7. TERM AND RENEWALS.

 

(a) Term. Unless otherwise stated herein, all periods referred to in this
agreement will be based on JCP’s fiscal calendar. This Agreement will be
effective as of December 1, 2011 (the “Effective Date”) and will continue
through January 30, 2016 (the “Initial Term”), unless terminated sooner as
provided herein.

 

(b) Royalty Periods: “Royalty Period” will mean a period of twelve of JCP’s
fiscal months during which this Agreement is in effect, except that the first
Royalty Period will be as provided below. The Royalty Periods and Guaranteed
Minimum Royalties will be as follows:

 



5

 

 

Royalty Period Dates Guaranteed Minimum Royalty Royalty Period 1 Effective Date
to February 3, 2013 $***2 Royalty Period 2 February 4, 2013 to February 1, 2014
$*** Royalty Period 3 February 2, 2014 to January 31, 2015 $*** Royalty Period 4
February 1, 2015 to January 30, 2016 $***

  

(c) Renewal Option. On or before twelve (12) months before the expiration of the
Initial Term, JCP may elect to extend the Initial Term of this License Agreement
for a five (5) year renewal period (the “Renewal Term”). The Renewal Term will
be JCP fiscal years 2016 through 2020. The Guaranteed Minimum Royalty for the
Royalty Period for the first fiscal year during the Renewal Term will be equal
to the greater of Royalty Period 3’s Actual Royalty or ***% of Royalty Period
4’s Actual Royalty, but in no event less than Royalty Period 4’s GMR. Following
JCP’s election to extend the Initial Term for the Renewal Term, the Parties will
negotiate in good faith to establish GMRs for the remaining Royalty Periods in
the Renewal Term, but in no event shall such GMRs be less than the GMR for the
Royalty Period for the first fiscal year during the Renewal Term.

 

(d) References to “Term” will hereinafter include the Initial Term and the
Renewal Term, as applicable.

 

8. PAYMENTS.

 

(a) Royalty. All Royalty payments will be made within 45 days following the end
of each quarter in each Royalty Period during both the Initial Term and the
Renewal Term, if applicable, as indicated on the Payment Schedule in Appendix C
(the “Payment Schedule”)

 

(b) Percentage Royalty Rate. During each of the Royalty Periods during the Term,
JCP will pay the following royalties to WR (“Royalty”): ***% of Net Sales of
Licensed Product.

 

(c) Guaranteed Minimum Royalty. In addition, JCP will guarantee the minimum
Royalty amounts specified in Section 7(b) hereinabove to WR (the “Guaranteed
Minimum Royalty” or “GMR”) for each Royalty Period. The GMR will be payable in
accordance with the Payment Schedule.

 

 

 

 



2 Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the SEC and have been filed separately with the SEC.

 



6

 

 

(e) Design Fee. JCP will pay to WR a design fee of $***3 per Royalty Period in
accordance with the Payment Schedule.

 

(f) Advance. Within 20 days of signing, JCP will advance WR 50% of Royalty
Period 1’s GMR. The Advance will be credited against any Royalties due in the
Royalty Period 1.

 

(e) Payment Due Dates. JCP will remit all payments in accordance with the
Payment Schedule. Any payment due dates that fall on a weekend or national
holiday will be due on or before the next business day.

 

9. MARKETING AND LAUNCH: JCP will build and invest in a comprehensive campaign
concept as well as media outreach plan, with creative collaboration from WR and
Justin Timberlake. Justin Timberlake will participate in the launch event and
organic marketing initiatives conceptualized by WR and JCP. JCP will prominently
make an introduction of the Licensed Products by offering a collection at a
prominent number of A, B and C doors of JCP-Branded retail stores in the United
States (including the District of Columbia and Puerto Rico) and on JCP-Branded
electronically enabled commerce.

 

10. REPORTS, RECORDKEEPING, AND AUDITS.

 

(a) Maintenance of Records. JCP will maintain true and accurate books of account
and records in accordance with generally accepted accounting principles,
consistently applied, covering all transactions relating to this Agreement and
the License hereby granted. Such records will be maintained both during the Term
and for a period of two (2) years thereafter for WR to perform any audits
authorized by this Agreement.

 

(b) Quarterly Reports. Every Royalty payment will be accompanied by a report
substantially in the format set forth on Appendix B (individually, a “Quarterly
Report,” and collectively, the “Quarterly Reports”) providing details on: (i)
the quarter and year-to-date gross sales and Net Sales and quantity, by
department or subdivision, as applicable of all Licensed Products sold by JCP
during the months to which such Quarterly Report relates (including Licensed
Products designated as permanent clearance merchandise, sold through JCP-Branded
internet outlet pages, which sales shall be identified separately by category);
(ii) the calculation of the amount of Royalty payment during the applicable
reporting period; and (iii) any other information that may be mutually agreed to
by the Parties. JCP will also provide WR with remote access to sales data
regarding the Licensed Products on its supplier website, including sales by
store for each Licensed Product and each Product Category.



 

 

 



3 Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the SEC and have been filed separately with the SEC.

 



7

 

 

(c) Audit. WR and its duly authorized representatives will have the right no
more than once in any twelve (12) month period during the Term and for a period
of two (2) years following expiration of the Term, upon reasonable notice and at
all reasonable hours during normal business days, to examine such books of
account and records and all other documents and materials in the possession or
under the control of JCP that are reasonably related to JCP’s payment of
Royalties under this Agreement. The cost of such audit will be borne by WR,
except that if the audit reveals a discrepancy in favor of WR of greater than
five (5%) between the Royalties paid and those actually owed, then JCP will be
responsible for such costs. In the event of a discrepancy regarding Royalties
paid and those actually owed, the applicable party will promptly pay the amount
of such overpayment or underpayment, as the case may be, to the other.

 

11. SOURCING/STANDARDS OF QUALITY/QUALITY CONTROL.

 

(a) Standards of Quality. The Licensed Products and any expression by JCP,
directly or indirectly, which by its nature conveys to others the existence of a
relationship between JCP and the Trademark or the Licensed Products (including,
without limitation, all packaging, labeling, fixtures, advertising, point of
sale and sales promotion materials, and product literature (collectively, the
“Trademark Use Materials”), will be of high quality, style, appearance, and
distinctiveness and generally be consistent with the high quality standards
established by WR, and will in all respects (including, without limitation, the
manufacture, sale, marketing, and advertising) be in accordance with all of the
terms and provisions of this Agreement, with all applicable laws, rules, and
regulations, and with any approval decision made by WR.

 

(d) Manufacturing/Sourcing. In all cases, the Licensed Product will be sourced
by JCP or by a supplier designated by JCP. JCP will ensure that each of its
suppliers of Licensed Products agrees to the standards set forth in JCP’s
standard purchase contract, and JCP will enforce such standards in the usual
manner in which such standards are enforced in regard to other suppliers of
JCP’s private brand merchandise. Such standards are currently in and will remain
in compliance with all laws applicable to the manufacturing of Licensed
Products, including labor and employment, health and safety, customs and country
of origin regulations, together with appropriate human rights standards and
consideration as JC Penney may require from time to time.

 



(e) Property Retention. All intellectual property, including product designs,
concepts, patterns, names (other than the Trademark), copyrights, patents,
trademark, trade dress, and service marks (collectively, “Intellectual
Property”) developed by JCP and JCP’s suppliers before or during the Term and
which are incorporated into the Licensed Products will, be owned by JCP to the
extent such Intellectual Property does not incorporate any Intellectual Property
of WR. All Intellectual Property of WRS and WRL and their respective suppliers
before or during the Term and which are incorporated into the Licensed Products
(including the Trademark) will, be owned solely by WRS or WRL, as the case may
be. All Intellectual Property developed jointly by WR and JCP during the Term
(other than derivative works of the Trademark, including stylized versions
thereof, which shall be owned exclusively by WRS or WRL, as the case may be)
will be jointly owned by WR and JCP and neither Party may use such Intellectual
Property after the Term without the prior written consent of the other.

 



8

 



 

(f) Store Environment. The Licensed Product will be displayed in a prominent
manner in keeping with the high quality of the Trademark. JCP will be
responsible for the expenses incurred in connection with the development and
implementation of the plans for the sales environments.

 

(g) Designated Representatives. Both JCP and WR will provide each other with the
name, e-mail address, mailing address, and phone number of each Party’s
designated contact(s) for all approvals required under this Agreement, and each
Party will update the other of any changes to such information.

 

12. PROTECTION AND ENFORCEMENT OF TRADEMARK. As a material inducement to WR to
enter into this Agreement, and as a material part of the consideration to WR
hereunder, JCP hereby agrees to the following:

 

(a) JCP will not use or permit the use of the Trademark for any purpose or use
other than the uses expressly licensed under this Agreement.

 

(b) JCP will cooperate fully and in good faith with WR for the purpose of
securing and preserving WR’s rights in and to the Trademark. JCP will cause to
appear on and in connection with the Licensed Products and the stores and
advertising such reasonable statutory trademark notices and other notices
proclaiming and identifying the Trademark as property of WR and/or WR’s licensor
as WR may deem appropriate from time to time.

 

(c) JCP will, upon reasonable request, supply to WR enough specimens of
advertisements, tags, labels, and other use of the Trademark as may be required
in connection with any of WR’s Trademark applications or registrations in the
Territory. JCP will execute any instrument WR will reasonably deem necessary or
desirable to record or cancel JCP as a registered user of the Trademark.

 

(d) JCP will, in connection with its duty to use the Trademark so as to promote
the continuing goodwill thereof, give immediate attention and take any
reasonably necessary action, consistent with its customer relations and other
policies, to satisfy all legitimate customer complaints brought against JCP in
connection with the Licensed Products.

 

(e) JCP agrees that it will not, directly or indirectly, dispute, challenge,
contest, or otherwise impair the rights or interests of WR in the Trademark, nor
directly or indirectly assist any other person in contesting the same. The
expiration or termination of this Agreement will in no way affect the operation
of this subparagraph, or release or discharge JCP from the provisions of this
subparagraph.

 



9

 

 

(f) JCP will notify WR of any infringement or imitation by others of the
Trademark, copyrights or WR’s IP Rights if and when such become known to JCP. WR
will have the sole right to determine whether or not any action will be taken on
account of such infringement or imitations and will bear any cost or expense,
and be entitled to all damages and other recovery, related to such action.

 

(g) For the purposes of liquidation, JCP agrees that it will not knowingly
authorize the resale or transfer of any Licensed Products to any other retailer,
wholesaler, intermediary, or agent of any other person or entity, foreign or
domestic, that JCP knew or should have known had the intent to resell the
Licensed Products, without WR’s consent, unless all tags, labels, or other
references to the Licensed Marks have been, or will be before resale, marked
through, removed, or otherwise made illegible with the Licensed Marks.

 

(h) JCP will display the Trademark in the logo forms shown in Appendix A to this
Agreement, or in such other form as WR may reasonably request, on all product
packaging, hangtags, point of sale signage, displays and materials, and in
advertising and promotions for the Licensed Products. JCP will also display such
statutory trademark notices in connection with the Trademark as WR may
reasonably require.

 

13. TERMINATION.

 

(a) Material Default. Either Party will have the right to terminate this
Agreement upon a material breach by the other Party of this Agreement (other
than a breach caused by an Act of God or force majeure), which material breach
continues and/or is not cured within a period of thirty (30) days after the
non-defaulting Party will have given written notice thereof to the defaulting
Party.

 

(b) Termination by JCP. If Justin Timberlake is charged with the commission of a
felony involving an act of moral turpitude, and JCP reasonably concludes that
Justin Timberlake’s continued association with the Licensed Products would cause
damage to JCP’s goodwill and reputation, then JCP will have the right to
terminate this Agreement upon written notice to WR delivered at any time within
ninety (90) days of the date of such charge.

 

(c) Effect of Termination. Upon the expiration or termination of this Agreement,
the License will terminate and JCP will cease to use the Trademark and other IP
Rights of WR in any way and will not manufacture or sell any additional units of
the Licensed Products except in accordance with Section 13(d) below. WR and JCP
will each remain liable for their respective obligations that accrued prior to
the date of expiration or termination; provided, however that JCP will remain
liable for all remaining Guaranteed Minimum Royalties for the balance of the
Term in the event the Agreement is terminated as a result of JCP’s breach.

 

(d) Sell-Off Period. JCP agrees that from the date of expiration or termination
of this Agreement, JCP will not place new orders for Licensed Products to be
manufactured; provided, however, that, unless the Agreement is terminated as a
result of JCP’s breach then JCP will have a period not to exceed six (6) months
following the expiration or termination of this Agreement (the “Sell-Off
Period”) to sell off Licensed Products which are on hand, in transit, in
production, or which JCP is contractually obligated to purchase, provided that
JCP will pay WR the applicable Royalties specified in Section 8(b) hereto and
provide reporting with respect thereto on such liquidation sales. Any Licensed
Products remaining after the Sell-Off Period will be destroyed.

 



10

 



 

15. ASSIGNMENTS AND SUBCONTRACTS. Except as provided herein, neither this
Agreement nor any of the rights or duties hereunder nor the License may be
assigned, sub-licensed, encumbered, or otherwise transferred in any way by
either Party, without the prior written consent and agreement of the other
Party, such consent not to be unreasonably withheld.

 

16. INDEMNIFICATION.

 

(a) Indemnification of WR. JCP will indemnify and hold harmless WR and its
licensors, affiliates, directors, officers, employees, and agents (collectively,
the “WR Parties”) from and against all claims, damages, liabilities, losses, and
other expenses, including, without limitation, reasonable attorneys’ fees and
costs, whether or not a lawsuit or other proceeding is filed (“Claims”), that
arise out of or relate to: (i) the design, manufacture, packaging, distribution,
promotion, sale, marketing, advertising, or other use of the Trademark or the
Licensed Products, except to the extent such liability results from a breach of
this Agreement by WR; (ii) JCP’s breach of any provision of this Agreement;
(iii) JCP’s business activities; (iv) JCP’s transactions with third parties
and/or the operation of its business; (v) any third party product liability
claims which result from any defect, alleged or real, in products manufactured
by JCP or on behalf of JCP pursuant to the License; and/or (vi) JCP’s negligent
or willful acts or omissions. WR will promptly notify JCP in writing of any such
actual or threatened Claims; provided, however, that any failure or delay of WR
to do so will excuse JCP of its indemnification obligations hereunder only to
the extent JCP is materially prejudiced by such failure or delay. No settlement
or attempt at settlement of any such Claims will be made without the prior
written consent of JCP, which will not be unreasonably delayed or withheld.

 

(b) Indemnification of JCP. WR will indemnify and hold harmless JCP and its
affiliates, directors, officers, employees, and agents (collectively, the “JCP
Parties”) from and against all Claims that arise out of or relate to: (i) any
third party claims relating to JCP’s use of the Trademark as set forth in this
Agreement, including claims that such use violates or infringes any trademark,
copyright, right of publicity or other Intellectual Property Right of any third
party; or; (ii) WR’s breach of any provision of this Agreement. JCP will
promptly notify WR in writing of any such actual or threatened Claims; provided,
however, that any failure or delay of JCP to do so will excuse WR of its
indemnification obligations hereunder only to the extent WR is materially
prejudiced by such failure or delay. No settlement or attempt at settlement of
any such claims or suits will be made without the prior written consent of WR,
which will not be unreasonably delayed or withheld.

 



11

 

 

(c) Limitations. Neither Party will be obligated to the other Party for
indemnification under this Section 16 to the extent that a Claim is primarily
the result of any acts of negligence, fraud, or misconduct on the part of the
other Party or its employees, agents, or servants. The Parties agree to
cooperate with each other, at the other’s expense, in any regard in the
investigation and defense of any Claim covered by this Section 16.

 

17. INSURANCE.

 

(a) Insurance Coverage. Both WRS and JCP will maintain, during the Term,
insurance policies of the following kinds and amounts, or in the amounts
required by law, whichever is greater:

 

(i) Worker’s Compensation and Employer’s Liability Insurance affording (A)
protection under the Worker’s Compensation Law of the state in which work is to
be performed, or containing an all-states endorsement; and (B) Employer’s
Liability protection subject to a limit of not less than $500,000; and

 

(ii) Commercial General and Product Liability Insurance, written on an
occurrence basis, in amounts not less than (A) two million dollars ($2,000,000)
per person and in the annual aggregate for bodily injury, and (B) two million
dollars ($2,000,000) per person per occurrence and in the annual aggregate for
property damage.

 

(b) Insurers. All insurance policies required to be maintained by the Parties
will be procured from insurance companies rated at least A-VIII or better by the
then-current edition of Best’s Insurance Reports published by A.M. Best Co.

 

(c) Limited Effect. This Section 17 will in no way affect the indemnification,
remedy, or warranty provisions set forth in this Agreement or a Party's rights
or obligations thereunder.

 

(d) Self Insurance. So long as JCP maintains a net worth in excess of One
Hundred Million Dollars ($100,000,000.00), JCP may self-insure with respect to
the insurance coverage described herein as long as JCP has adopted a bona fide
and legally qualified plan of self insurance with respects to such coverage that
is sufficient to provide for any losses that occur in connection with JCP’s
obligations covered by this Agreement.

 

18. WARRANTIES. Each Party represents and warrants to the other that:

 

(a) It is authorized to enter into this Agreement; that this Agreement has been
duly executed by an authorized signatory and constitutes the valid and binding
obligation of such Party, enforceable in accordance with its terms; that at all
times during the Term, it will have the power and authority to perform all of
its obligations under this Agreement; and that the execution, delivery, and
performance of this Agreement will not violate any agreement or instrument to
which it is a party.

 



12

 

 

(b) This Agreement has been duly executed and delivered and constitutes a legal,
valid, and binding obligation enforceable on such Party in accordance with its
terms.

 

(c) Neither the execution and delivery of this Agreement or any of the
instruments or agreements referred to herein, nor the consummation of any of the
transactions contemplated hereby or thereby, nor the performance of this
Agreement or any of the instruments or agreements referred to herein (i)
requires the consent, approval, order, or authorization of, or registration
with, or the giving of notice to, any third party or any governmental agency,
public body, or authority, or (ii) will contravene any existing federal, state,
or local law, rule, or regulation or any judgment, decree, or order or will
contravene or result in any breach of, or constitute any default under, any
agreement or instrument.

 

19. GENERAL PROVISIONS.

 

(a) Notices. All notices and other communications required or permitted to be
given under this Agreement will be in writing and will be delivered either by
(i) personal delivery, (ii) registered or certified first-class mail, postage
prepaid and return receipt requested, (iii) national commercial courier service,
(iv) facsimile, or (v) electronic mail, in each case addressed as follows:

 

If to WRS or WRL:

 

William Rast Sourcing, LLC
1212 S. Flower St., 5th Floor

Los Angeles, CA 90015

Attn: Colin Dyne, Manager

 

Facsimile:

E-mail: cdyne@pplbusa.com

 

With a copy to:

 

Stubbs Alderton & Markiles, LLP
15260 Ventura Boulevard, 20th Floor

Sherman Oaks, CA 91403
Attn: John J. McIlvery, Esq.

 

Facsimile: (818) 444-6302

E-mail: jmcilvery@stubbsalderton.com

 



13

 

 

If to JCP:

 

J. C. Penney Corporation, Inc.

6501 Legacy Drive

Plano, Texas 75024

Attn: GMM Men’s Apparel Division

 

Facsimile: (972) ___________

E-mail:_________@jcpenney.com

 

With a copy to:

 

J.C. Penney Corporation, Inc.

6501 Legacy Drive

Plano, Texas 75024

Attn: Legal Department

 

Facsimile: 972-431-1133

E-mail: trademarks@jcpenney.com

 

 

Notices or other communications will be deemed to have been delivered: (A) if
personally, upon delivery; (B) if by mail, five (5) days after deposit in the
United States mail in the manner specified herein; (C) if by courier, the first
business day after delivery to such courier; (D) if by facsimile, upon
transmission and appropriate confirmation of transmittal; and (E) if by
electronic mail, upon transmission. Either Party may change its address at any
time by written notice to the other Party as set forth above.

 

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, discussions, and agreements relating
to the subject matter hereof. This Agreement may not be orally changed, altered,
modified, or amended in any respect.

 

(c) Successors and Assigns. This Agreement will be binding upon and will inure
to the benefit of the successors and permitted assigns of the Parties.

 

(d) Choice of Law; Forum; Jurisdiction. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW THEREOF. THE PARTIES HEREBY AGREE THAT
ANY ACTION OR PROCEEDING BETWEEN THE PARTIES OR THEIR SUCCESSORS ARISING OUT OF,
CONCERNING, OR RELATED TO THIS AGREEMENT, ANY ANCILLARY AGREEMENT, OR ANY OTHER
AGREEMENT, TRANSACTION, OR DEALING BETWEEN THE PARTIES WILL BE HEARD BY A JUDGE.
ACCORDINGLY, THE PARTIES HEREBY IRREVOCABLY WAIVE THEIR RIGHT TO A TRIAL BY JURY
IN ANY SUCH ACTION OR PROCEEDING.

 



14

 

 

(e) No Waiver. No waiver by either Party, whether express or implied, of any
provision of this Agreement or of any breach or default of any Party, will
constitute a continuing waiver of such provision or any other provisions of this
Agreement, and no such waiver by any Party will prevent such Party from acting
upon the same or any subsequent breach or default of the other Party of the same
or any other provision of this Agreement.

 

(f) Disclaimer of Agency. Nothing in this Agreement will create a partnership or
joint venture or establish the relationship of principal and agent or any other
relationship of a similar nature between the Parties, and neither JCP nor WR
will have the power to obligate or bind the other in any manner whatsoever.

 

(g) Counterparts; Signatures. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Facsimile, .PDF, or other
electronically transmitted signature pages will be deemed the same as originals.

 

(h) Confidential Information. Each Party (a “Disclosing Party”), acting in any
capacity, may provide the other (the “Receiving Party”) with, or allow access
to, certain proprietary information not generally known to the public. Such
information, whether or not marked as “confidential” or “proprietary,” which is
disclosed (orally or otherwise) to or obtained by the Receiving Party, will be
known as “Confidential Information.” The Receiving Party will not, at any time,
disclose, permit the disclosure of, release, disseminate, or transfer, whether
orally or by any other means, any part of the Disclosing Party's Confidential
Information to any other person or entity, whether corporate, governmental, or
individual, without the express written consent of the Disclosing Party, except
as required by applicable law or in connection with legal process, in which case
the Receiving Party will provide the Disclosing Party with reasonable
opportunity to seek a protective order preventing such disclosure.
Notwithstanding the foregoing, disclosure is permitted to those persons who are
involved in the final contract negotiations between the Parties. The provisions
of this Section 19(h) will not apply to any Confidential Information which:
(i) at the time disclosed or obtained by the Receiving Party is in the public
domain; (ii) after being disclosed or obtained by the Receiving Party becomes
part of the public domain through no act, omission, or fault of either Party;
(iii) was in the Receiving Party's possession at the time of disclosure or
receipt and was not acquired, directly or indirectly, under an obligation of
confidence; or (iv) is received by the Receiving Party from a third party after
the time it was disclosed or obtained hereunder and was not acquired by the
third party, directly or indirectly, from the Disclosing Party or from a
director, officer, employee, or agent of the Disclosing Party under an
obligation of confidence to the Disclosing Party. This Section 19(h) will
continue in full force and effect for a period of three (3) years following the
expiration or termination of this Agreement. Each Party agrees and acknowledges
that the other Party will be irreparably harmed in the event of a breach by such
Party of any provision of this Section 19(h), and that, in the event of such
breach, monetary damages would be inadequate compensation for such harm.

 



15

 

 

(i) Non-Disclosure. Neither Party will publicly disclose the existence of this
Agreement or its terms without the prior written consent of the other Party.

 

(j) U.S. Bankruptcy Code. The License granted hereunder is and will be deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, a license of
rights to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code. The Parties agree that a reasonable amount of time within which
to accept or reject this Agreement is within ninety (90) days after the filing
date of any bankruptcy petition.

 

[SIGNATURE PAGE FOLLOWS]

 



16

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

JCP:

 

J. C. PENNEY CORPORATION, INC.

 

 

By:_______________________________________

Name:_____________________________________

Title:______________________________________

 

 

WRS:

 

WILLIAM RAST SOURCING, LLC

 

By:_______________________________________

Name:_____________________________________

Title:______________________________________



 

 

WRL:

 

WILLIAM RAST LICENSING, LLC

 

By:_______________________________________

Name:_____________________________________

Title:______________________________________



 

 

 

 





 

Appendix A

 

Trademark

 

 

 

(See Attached)

 



 

 

 

 

 [image_001.jpg]

 



 



 

 

 

APPENDIX B

 

Sample Royalty Quarterly Payment Report 

 

 

 

(See Attached) 

 

 

 



 

  William Rast Royalty Report Summary - Example         Date prepared:
09/20/2011         1 Royalty Period   Date Date   2 Quarterly Reporting Period  
Date Date     Column B Column C Column D Column E   3 Advance amount    
                     -                SUMMARY OF ALL APPLICABLE ROYALTIES    
Royalty Calc   4 Current Quarter Total Net Sales   0.00     5 Current Quarter
Net Sales    0.00 0.00   6 Prior Royalties Adjustment      0.00   7 Current
Quarter Period Royalties for A (Line 5 + Line 6 + Line 6a)   0.00   8 Prior
Royalties Reported this Royalty Period (Column D) Current payment (Column E)    
  9 Total  Royalties (Line 8 Column D + Column E)   0.00                
DETERMINATION OF SHORTFALL STATUS     Shortfall Calc   10 Guarantee Amount     
    11 Advance Payment for Contract Term (Line 3)   0.00   12 Prior Royalties  
  0.00   13 Current Royalties (higher of 13D or 13E)   0.00 0.00   14 Total
Calculated Royalties (Line 12 + Line 13)   0.00   15 Royalties Needed to Meet
Guarantee (Line 10 less Line 14) (Exceeds minimum if less than 0) 0.00          
      CALCULATION OF PAYMENT DUE     Payment Calc   16 Total Royalties Paid
(Line 14) 0.00     17 Total Royalties Due (Line 14 less Line 11)    0.00   18
Total Previous Payments (exclude advance)   0.00   19 Net Due based on
applicable sales (Line 17 less Line 18)   0.00   20 Net Due based on contract   
      21 Actual Payment      0.00               22 **Total Payment (Line 15 +
Line 18+ Line (19 or 20 whichever is higher)) 0.00              



 



 

 

 



William Rast Royalty Sales Report - Example





Date prepared: 9/20/2011



 

1st Quarter Current Reporting



 



                              Sub Description Store Sales Qty .com Sales Qty
Store Gross Sales .com Gross Sales Store Returns .com Returns Store Net Sales
.com Net Sales Total Net Sales Royalty     xxx Merchandise Category            
            xxx Merchandise Category                         xxx Merchandise
Category                         xxx Merchandise Category                      
  xxx Merchandise Category                         xxx Merchandise Category    
                    xxx Merchandise Category                         xxx
Merchandise Category                         xxx Merchandise Category          
              xxx Merchandise Category                                          
                                                                               
                                                                               
  Subtotal    $                  -    $                -    $                 
-    $                  -                                                      
                                                                               
                                            Total Royalty Quarterly Payment    
 $                  -    



 



 

 

 

APPENDIX C

 

Payment Schedule

 

 

 

(See Attached)

 



 

 

 



Appendix

 

Payment Schedule – William Rast

 

Royalty Period Fiscal Qtr Type of Payment Due Date Amount Due           1 Q1 GMR
6/12/2012 ***4 Fiscal 2012   Royalty Reconciliation 6/12/2012 ***     Design Fee
6/12/2012 ***             Q2 GMR 9/11/2012 ***     Royalty Reconciliation
9/11/2012 ***     Design Fee 9/11/2012 ***             Q3 GMR 12/11/2012 ***    
Royalty Reconciliation 12/11/2012 ***     Design Fee 12/11/2012 ***            
Q4 GMR 3/19/13 ***     Royalty Reconciliation 3/19/13 ***     Design Fee 3/19/13
***

 

 

Royalty Period Fiscal Qtr Type of Payment Due Date Amount Due           2 Q1 GMR
6/18/2013 *** Fiscal 2013   Royalty Reconciliation 6/18/2013 ***     Design Fee
6/18/2013 ***             Q2 GMR 9/17/2013 ***     Royalty Reconciliation
9/17/2013 ***     Design Fee 9/17/2013 ***             Q3 GMR 12/17/2013 ***    
Royalty Reconciliation 12/17/2013 ***     Design Fee 12/17/2013 ***            
Q4 GMR 3/18/14 ***     Royalty Reconciliation 3/18/14 ***     Design Fee 3/18/14
***

 



 

 

 





Royalty Period Fiscal Qtr Type of Payment Due Date Amount Due           3 Q1 GMR
6/17/2014 *** Fiscal 2014   Royalty Reconciliation 6/17/2014 ***     Design Fee
6/17/2014 ***             Q2 GMR 9/16/2014 ***     Royalty Reconciliation
9/16/2014 ***     Design Fee 9/16/2014 ***             Q3 GMR 12/16/2014 ***    
Royalty Reconciliation 12/16/2014 ***     Design Fee 12/16/2014 ***            
Q4 GMR 3/17/15 ***     Royalty Reconciliation 3/17/15 ***     Design Fee 3/17/15
***

 

 

Royalty Period Fiscal Qtr Type of Payment Due Date Amount Due           4 Q1 GMR
6/16/2015 *** Fiscal 2015   Royalty Reconciliation 6/16/2015 ***     Design Fee
6/16/2015 ***             Q2 GMR 9/15/2015 ***     Royalty Reconciliation
9/15/2015 ***     Design Fee 9/15/2015 ***             Q3 GMR 12/15/2015 ***    
Royalty Reconciliation 12/15/2015 ***     Design Fee 12/15/2015 ***            
Q4 GMR 3/15/16 ***     Royalty Reconciliation 3/15/16 ***     Design Fee 3/15/16
***

 

 

 

4 Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission (“SEC”) and have been
filed separately with the SEC.



 



 

 



  

APPENDIX D

 

Existing License Agreements

  

 

1.Binding Term Sheet, effective as of December 9, 2009, by and between the WRL
and Viva Optique, Inc., which provides for the license of the Trademark for
men’s and women’s eyewear, including sun wear and ophthalmic wear and eyewear
cases throughout the world, for an initial term expiring on December 31, 2013,
which term may be extended at the option of the licensee through December 31,
2016.

 

2.Binding Term Sheet, effective as of April 14, 2011, by and between the WRL and
RGA Leatherworks, which provides for the license of the Trademark for Men’s
Small Goods throughout the Unites States of America and Canada, for an initial
term expiring on December 31, 2014. WR is in the process of terminating this
license due to the licensee’s failure to perform in accordance with the terms of
the license.

 



 



